Citation Nr: 0917438	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased rating for residuals of right 
shoulder dislocation, currently rated as 20 percent 
disabling.

2. Entitlement to a total rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to February 
1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appellant presented testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in November 
2007. A transcript of the hearing is associated with the 
veteran's claims folders.

In a January 2008 decision the Board, in part, remanded the 
claims of entitlement to an increased rating for residuals of 
right shoulder dislocation; and, entitlement to a total 
rating based on individual unemployability for additional 
development.  

Regretfully, the appeal must again be REMANDED to the RO via 
the AMC.  VA will notify the appellant if further action is 
required.


REMAND

In the January 2008 decision the Board, in part, remanded 
this issue for additional development including a VA 
examination to evaluate the current severity of the service 
connected right shoulder disorder.  During a November 2008 VA 
orthopedic examination, it was noted that the Veteran 
recently underwent arthroscopic surgery of the right shoulder 
on September 10, 2008.  Records of that surgery have been 
submitted directly to the Board.  Notably, however, those 
records, as well as several hundred pages of additional 
records have been submitted directly to the Board without 
either initial consideration by the RO, or waiver of that 
review by the veteran.  Hence, further development is 
required.  38 C.F.R. § 20.1304 (2008). 

Additionally, a VA examiner in November 2008 diagnosed 
"rotator cuff bursitis following remote dislocation of the 
right shoulder.  His ability status at this time is 
postoperative and final status is indeterminate."  The 
examiner then went on to note that, "[s]ince he is two 
months postoperative [it] is not possible to make a final 
examination regarding the end result of the recent surgery.  
Hence, he should be reexamined from the [compensation] aspect 
in approximately 10 months, namely one year from the time of 
surgery."

Accordingly, this case is remanded to afford the Veteran a 
new VA orthopedics examination after September 10, 2009.  

As the issue of entitlement to an increased rating for 
residuals of right shoulder dislocation remains unresolved, 
the claim of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders is deferred.  

Accordingly, this case is REMANDED for the following action:

1. The RO should take the necessary steps 
to obtain any additional records from the 
VA Medical Center in Atlanta, Georgia 
dated since October 2008 specifically 
pertaining to treatment for any right 
shoulder disorder.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile. The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims. The claimant must then be given 
an opportunity to respond.

2. After undertaking the above 
development to the extent possible, the 
RO, after September 10, 2009, should make 
arrangements with an appropriate VA 
medical facility for the Veteran to be 
afforded an orthopedic examination.  The 
claims folder to include the treatment 
records from the fee based surgeon who 
performed the September 10, 2008 right 
shoulder surgery is to be provided to the 
physician for review in conjunction with 
the examination. All indicated tests and 
studies deemed appropriate by the 
examiner, including X- rays, must be 
accomplished and all clinical findings 
should be reported in detail. In 
accordance with the latest AMIE work 
sheet for rating shoulder disorders, the 
examiner is to provide a detailed review 
of the Veteran's history, current 
complaints, and the nature and extent of 
his service-connected right shoulder 
disorder. A complete rationale for any 
opinion offered must be provided.

3. The Veteran is to be notified that it 
is his responsibility to report for the 
scheduled VA examination and to cooperate 
in the development of his claims. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008). In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4. Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full. The RO should review any 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5. Thereafter, the issues of entitlement 
to an increased rating for the Veteran's 
right shoulder disability, and 
entitlement to a total disability 
evaluation based on individual 
unemployability due to service connected 
disorders, must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority. If, in 
any respect, any benefit sought on appeal 
remains denied, the Veteran must be 
provided with a supplemental statement of 
the case which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

